Citation Nr: 1544655	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent on an extraschedular basis for benign positional vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977, from October 1977 to October 1979, from December 1979 to December 1981, and from December 1981 to December 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In an October 2013 decision, the Board granted a 30 percent schedular rating for her service-connected benign positional vertigo and remanded the issue of entitlement to an increased rating on an extraschedular basis.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Virtual VA file includes a copy of the Board hearing transcript and VA treatment records dated from May 2009 to October 2013.  The VBMS electronic folder includes a September 2013 VA examination report, a December 2013 rating decision, and a May 2015 brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

In October 2013, the Board remanded the issue of entitlement to an extraschedular rating for service-connected benign positional vertigo.  The AOJ then referred the issue to the Director of Compensation Service who determined that an extraschedular rating was not warranted for the Veteran's service-connected vertigo.  See December 2013 correspondence.

While her appeal was pending, the Veteran filed a claim for service connection for depression secondary to service-connected vertigo.  See July 2013 claim.  A September 2013 VA examiner opined that the Veteran had major depressive disorder and panic disorder due to her service-connected vertigo.  The VA examiner also indicated that the Veteran had missed at least 20 days of work due to symptoms of vertigo and mental health.  In a December 2013 rating decision, the RO granted service connection for major depressive disorder and panic disorder.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F. 3d 1362, 1366 (Fed. Cir. 2014).   In light of the foregoing evidence and the Federal Circuit's holding in Johnson, the Board finds that a remand is necessary for extraschedular consideration based on the combined effect of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the issue of entitlement to an extraschedular rating to the VA Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 3.321(b), to include whether an extraschedular rating is warranted based on the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F. 3d 1362, 1366 (Fed. Cir. 2014). 

2.  After completing all requested action, and any additional notification and/or development warranted by the record, the AOJ should readjudicate the remanded claim with consideration of all pertinent evidence.

If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and her representative a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




